Citation Nr: 1203800	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1955 and October 1956 to October 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his wife testified at a hearing before the Board in November 2011.  A transcript of the hearing testimony is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2003 RO rating decision denied the Veteran's claim for service connection for diabetes; although notified of the denial, he did not initiate an appeal.

2.  New evidence associated with the claims file since the January 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes, and raises a reasonable possibility of substantiating the claim for service connection for diabetes.


CONCLUSIONS OF LAW

1.  The January 2003 RO rating decision that denied the Veteran's claim for service connection for diabetes is final.  38 U.S.C.A. § 7105(b) (West 2002).  

2.  As evidence received since the RO's January 2003 denial is new and material, the criteria for reopening the Veteran's claim for service connection for diabetes are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen the claim for service connection for diabetes was received in May 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in May 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

New and Material Evidence

In a January 2003 rating decision, the RO denied the Veteran's claim for service connection for diabetes.  The RO noted that the evidence failed to establish a nexus between the Veteran's diabetes and service.  Evidence of record at that time included the Veteran's service treatment records, a VA examination report dated in February 1974, and a statement from L. G., M.D., received in October 2001.  Although notified of the denial, the Veteran did not initiate an appeal of the January 2003 decision and it became final.

The Veteran attempted to reopen his claim for service connection for diabetes in May 2007.  This appeal arises from the RO's November 2007 decision which reopened the Veteran's claim for service connection and denied entitlement to service connection for diabetes.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the January 2003 denial includes a July 2008 letter from K. H., M.D, which states that the Veteran's diabetes is secondary to Agent Orange exposure while in military service.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for diabetes.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for diabetes are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.


ORDER

New and material evidence to reopen the claim for service connection for hearing loss has been received, and to this extent only, the appeal is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.

The Veteran has claimed service connection for diabetes due to herbicide exposure in Thailand and Guam. 

The Veteran's service personnel records reflect that he served in Thailand at Takhili RTAFB, as an aircraft maintenance technician, crew chief, and shift chief from May 1968 to June 1969.  His awards include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.

Further, with regard to the Veteran's service in Thailand, a May 2010 VA Compensation and Pension (C&P) Service Bulletin directs that the C&P Service has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Evidence of this can be found in a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, when herbicide related claims from Veterans with Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether the Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  Therefore, C&P Service has determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

Evaluation and adjudication of the cases described above can now be conducted by RO personnel without input from the C&P Service Agent Orange Mailbox.  These instructions replace those provided in the August 2009 C&P service Bulletin.  If the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, a memorandum for the record from M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(qq) should be placed in the claims file and a request for information sent to the U.S. Army and Joint Services Records Research Center (JSRRC).

Given the evidence that the Veteran served in Thailand during the Vietnam era, the Board concludes that further development is necessary concerning whether the Veteran was exposed to herbicides in Thailand regardless of whether he served in the Republic of Vietnam.

The Board notes that a December 2011 VA Compensation and Pension (C&P) Service Bulletin directs that the C&P Service has determined that the effective date of any reopened claim that has been granted based on herbicide exposure in Thailand will be the date of original claim.  In this case, if the Veteran is granted service connection, then the effective date will be the date of the Veteran's original service connection claim in April 2002. 

The Board also notes that the last VA medical records associated with the claims file were from January 2009 and that the record indicates that the Veteran receives continuing treatment from his private physician.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from January 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC should comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(qq).  Specifically, the RO/AMC should ask the Veteran for the approximate dates, location, and nature of his alleged herbicide exposure in Thailand.  After the Veteran has been provided an appropriate amount of time to respond, the case should be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist or determine if exposure to herbicides can be acknowledged on a direct or facts-found basis as a result of review.

3.  After completion of the above development, the issues on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


